      Case 4:20-cv-00193-AW-MAF Document 22 Filed 03/08/21 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

JOHN COULTER,
      Plaintiff,
v.                                                    Case No. 4:20-cv-193-AW-MAF
U.S. CUSTOMS AND BORDER
PROTECTION,
     Defendant.
_______________________________/
                               ORDER OF DISMISSAL

      John Coulter filed a Bivens action against the United States Customs and

Border Protection. According to the complaint, Customs wrongfully took Mr.

Coulter’s boat.

      Customs moved to dismiss, arguing that as a government agency, it is not

subject to any Bivens suit. Thus, it argues, the court should dismiss for lack of

subject-matter     jurisdiction.   The   magistrate    judge   issued   a   report   and

recommendation, which likewise concluded the court lacks subject-matter

jurisdiction. ECF No. 21. Mr. Coulter has not filed any objection.

      As the magistrate judge correctly noted, a Bivens claim may not be brought

against federal agencies. F.D.I.C. v. Meyer, 510 U.S. 471, 486 (1994); McCollum v.

Bolger, 794 F.2d 602, 608 (11th Cir. 1986). And as a federal agency, the defendant

has sovereign immunity. Meyer, 510 U.S. at 475 (“Absent a waiver, sovereign


                                            1
      Case 4:20-cv-00193-AW-MAF Document 22 Filed 03/08/21 Page 2 of 2




immunity shields the Federal Government and its agencies from suit.”). Thus,

because “[s]overeign immunity is jurisdictional in nature,” id., the case must be

dismissed for lack of jurisdiction. McCollum, 794 F.2d at 607-08 (affirming

dismissal of “Bivens-type claim [against USPS] for lack of subject matter

jurisdiction”); Hallett v. Ohio, 711 F. App’x 949, 951 (11th Cir. 2017) (“The district

court did not err in dismissing Hallett’s complaint for lack of subject matter

jurisdiction. Although Hallett alleged that jurisdiction was proper under Bivens, he

failed to name any federal official as a defendant.”); Nalls v. Coleman Low Fed.

Inst., 307 F. App’x 296, 298 (11th Cir. 2009) (“As an initial matter, the district court

lacked subject matter jurisdiction over Nalls’s claims against the Bureau of Prisons

because Bivens does not extend to federal agencies.”).

      It is now ORDERED:

      1.     The Report and Recommendation (ECF No. 21) is adopted and

incorporated into this order.

      2.     The motion to dismiss (ECF No. 19) is GRANTED.

      3.     The clerk will enter a judgment that says “This case is dismissed for

lack of subject-matter jurisdiction.”

      4.     The clerk will close the file.

      SO ORDERED on March 8, 2021.

                                        s/ Allen Winsor
                                        United States District Judge
                                              2
